i          i      i                                                                             i         i       i




                                    MEMORANDUM OPINION

                                             No. 04-10-00346-CR

                                      IN RE Willie L. JACKSON, Jr.

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: May 19, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 4, 2010, relator Willie L. Jackson, Jr. filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his pro se motion for speedy trial.

           However, counsel has been appointed to represent relator in the criminal proceeding pending

in the trial court for which he is currently confined. A criminal defendant is not entitled to hybrid

representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on a pro

se motion filed with regard to a criminal proceeding in which the defendant is represented by

counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not abuse its discretion


           1
          … This proceeding arises out of Cause No. 2009-CR-9828, styled State of Texas v. Willie L. Jackson, Jr., in
the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.
                                                                                      04-10-00346-CR



by declining to rule on relator’s pro se motion filed in the criminal proceeding pending in the trial

court. Accordingly, relator’s petition for writ of mandamus is denied. TEX . R. APP . P. 52.8(a).

       Additionally, relator filed an Application for Leave to File Petition for Writ of Mandamus.

No leave is required to file a petition for a writ of mandamus in this court. TEX . R. APP . P. 52.

Therefore, relator’s motion for leave to file is DENIED as moot.

                                                                             PER CURIAM

DO NOT PUBLISH




                                                 -2-